             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MOLCON,                          :
                                         :
            Plaintiff,                   :
                                         :
      v.                                 :   No. 4:18-CV-596
                                         :
TIM BETTI, et al.,                       :   (Judge Brann)
                                         :
            Defendants.                  :

                                     ORDER


      AND NOW, this 26th day of December 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

      1.    Defendant Medical Department’s unopposed motion to dismiss (Doc.

            12) is PARTIALLY GRANTED.

      2.    Dismissal is GRANTED in favor of Defendant Medical Department

            with respect to the civil rights portion of the Complaint.


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
